ORFINGER, R. B., J.
Jeri Edelman seeks certiorari review of a non-final discovery order compelling production of her medical records. Edelman, the defendant below, contends that the information contained in her medical records is irrelevant to her ability to operate a motor vehicle and her liability, if any, for the motor vehicle collision that is the subject of the underlying lawsuit. We deny the petition. The trial court has broad discretion in determining the scope of allowable discovery. East Colonial Refuse Serv., Inc. v. Velocci, 416 So.2d 1276 (Fla. 5th DCA 1982). We find no abuse of that discretion.
PETITION DENIED.
THOMPSON, C.J., and HARRIS, J., concur.